COURT OF APPEALS OF VIRGINIA


Present: Chief Judge Fitzpatrick, Judges Elder and Bray
Argued at Chesapeake, Virginia


COMMONWEALTH OF VIRGINIA, DEPARTMENT OF
 SOCIAL SERVICES, DIVISION OF CHILD
 SUPPORT ENFORCEMENT, ex rel.
 LORENE BRYANT
                                          MEMORANDUM OPINION * BY
v.   Record No. 1387-99-1                  JUDGE LARRY G. ELDER
                                             FEBRUARY 29, 2000
ERNEST CARLTON


          FROM THE CIRCUIT COURT OF THE CITY OF NORFOLK
                  Everett A. Martin, Jr., Judge

          Maryann Shea Bright, Special Counsel (Beth J.
          Edwards, Regional Special Counsel; Mark L.
          Earley, Attorney General; Ashley L. Taylor,
          Jr., Deputy Attorney General; Robert B.
          Cousins, Jr., Senior Assistant Attorney
          General; Craig M. Burshem, Regional Special
          Counsel, on briefs), for appellant.

          J. Barry McCracken (Cook & McCracken, on
          brief), for appellee.


     The Commonwealth's Department of Social Services (DSS)

appeals from a decision of the Norfolk Circuit Court holding

that it lacked jurisdiction under the Uniform Interstate Family

Support Act (UIFSA), Code §§ 20-88.32 to 20-88.82, to register

for enforcement a North Carolina order directing Ernest Carlton

to reimburse the State of North Carolina for a "past public

assistance debt" of $6,170.   On appeal, DSS contends the trial


     * Pursuant to Code § 17.1-413, recodifying Code
§ 17-116.010, this opinion is not designated for publication.
court erroneously (1) refused to confirm registration of the

order after Carlton failed to contest the registration within

twenty days as required by UIFSA and (2) held the order was

unenforceable under UIFSA because it was not "for the benefit of

a child."   Pursuant to our recent holding in Department of

Social Services v. Chamberlain, __ Va. App. ___, ___ S.E.2d ___

(2000), we hold that the foreign order was enforceable under

UIFSA and that the trial court erred in refusing to confirm the

registration which occurred by operation of law.    Therefore, we

vacate the order of dismissal and remand to the trial court for

further proceedings consistent with this opinion.

     We hold first that the written record on appeal establishes

the public assistance benefits for which Wayne County, North

Carolina, sought reimbursement were paid on behalf of Sabrina

Thomas, Carlton's child.   Although the order attached to the

request for registration does not explicitly so state, this is

the only reasonable inference to be drawn from its contents.

That order lists the plaintiff as "COUNTY OF WAYNE EX REL.

LORENE BRYANT" and indicates that Carlton was adjudicated the

father of Thomas.   It also states that "the plaintiff is not

seeking child support" at this time and that "the defendant is

believed to be an able bodied individual and able to pay child

support and is able to repay said public assistance debt."

Based on those findings, the court ordered Carlton to repay to

the State of North Carolina the amount of $6,170 in installments

                               - 2 -
of $100 per month.   The only reasonable interpretation of this

order is that the public assistance debt accrued as a result of

benefits paid to Lorene Bryant on behalf of Sabrina Thomas.

     Based on our recent decision in Chamberlain, __ Va. App. at

___, ___ S.E.2d at ___, we hold the legislature contemplated

that a state or political subdivision could register an order

for enforcement under UIFSA and obtain thereunder reimbursement

for public assistance benefits already paid on behalf of a

child.   Although Chamberlain involved a support order entered in

Virginia rather than the state in which the public assistance

debt was owed, the underlying principles are the same.   When

read in conjunction, UIFSA's definitions of "support order" and

"obligee" make clear that a state or political subdivision is

entitled under UIFSA to register an order for enforcement and to

obtain thereunder reimbursement or arrearages for benefits paid

on behalf of a child.   See id.; see also UIFSA § 101 cmt.

(amended 1996), 9 U.L.A. 235, 259 (1999) (noting that "the

'obligee' may be a support enforcement agency that has been

assigned the right to receive support payments in order to

recoup [certain public assistance payments]" and that "[e]ven in

the absence of such an assignment, a state may have an

independent claim for reimbursement for general assistance

provided to . . . a child of an obligor").

     For these reasons, we hold that the trial court erred in

concluding that the foreign order was not subject to

                               - 3 -
registration under UIFSA.   Because appellant failed timely to

contest registration of the order and the order was, in fact,

subject to registration under the Act, "both the registered

order and the certified statement of arrearages . . . filed with

the order [were] confirmed by operation of law."   Slawski v.

Department of Soc. Servs., 29 Va. App. 721, 723, 514 S.E.2d 773,

774 (1999).   Therefore, we vacate the order of dismissal and

remand to the circuit court to "enter an order confirming the

registration, as required under the statutory scheme."   Id. at

723, 514 S.E.2d at 775.

                                             Vacated and remanded.




                               - 4 -